Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments that Candelore fails to disclose ‘time-based metadata corresponds to an event in the media content’ (see Remarks, pgs. 11-13), the Examiner disagrees. Applicant focuses on the disclosure of Candelore [Figs. 4-5] seemingly arguing that ‘at best, Candelore describes the metadata as related to ecommerce or advertising information or context information related to a program’, further arguing that Candelore’s metadata does not correspond to interactive supplemental content associated with an event in the media content at the point in time along the time line (see Remarks, pg. 12). It is noted that the term ‘event in the media content at a point in time along a timeline’ under BRI merely requires that metadata need to correspond with something that occurs or exists at a certain point in time during the media content. Candelore [0039] specifically notes that contextual information may include situations where, as an example, characters in a given sitcom visit a museum at some point in the program, and information associated with the museum may be provided accordingly. Candelore [0026] also notes that such contextualization may be provided at a scene-by-scene basis. Thus, under BRI the metadata provided by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM J KIM/Primary Examiner, Art Unit 2421